DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of European Application EP17150839.3 has been filed with a priority date of 10 January 2017. 

Drawings
The drawings are objected to because the acronym “UA” is used to denote the x-axis in Fig. 1 and “AU” is used to denote the x-axis in Figs. 2-3. It is unclear what the acronyms represent.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Specification
The disclosure is objected to because of the following informalities: The acronym “UA” is used to denote the x-axis in Fig. 1 and “AU” is used to denote the x-axis in Figs. 2-3, however neither acronym is mentioned in the specification nor definition given. 
Appropriate correction is required.

Claim Objections
	Claim 10 is objected to because of the following informalities: It appears that “obtained using various wavelength” in line 3 should recite “obtained using various wavelengths”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an apparatus for obtaining an optical thermal denaturation profile of a biological sample” in claim 15. This limitation is being interpreted according to page 22, line 23 through page 23, line 19 of the instant specification wherein said apparatus is a multi-cuvette apparatus with a heater, light source, and detector.
“a computing system for comparing the optical thermal denaturation profile of the biological sample”.  No corresponding structure for this limitation is disclosed in the specification beyond a general purpose computer.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a computing system for comparing the optical thermal denaturation profile of the biological sample” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification fails to disclose any system other than a general computing system nor does the instant specification disclose a specific algorithm associated with a computer or microprocessor.  See MPEP 2181(II)(B). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 9 recites the limitation "the second specific wavelength" in line 2.  There is insufficient antecedent basis for this limitation in the claim. “[T]he second specific wavelength” is first introduced in claim 8, however claim 9 currently depends from claim 7. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed toward an abstract idea without significantly more. The claim recites comparing an optical thermal denaturation profile of a biological sample with a reference profile to diagnose pathology. 
The limitation of comparing the optical thermal denaturation profile with a reference profile, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Comparing” in the context of these claims encompasses the user carrying out the method by manually comparing the profile of the biological sample to the reference profile. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing components, then it fails within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. Claim 1 fails to provide an additional element for performing the limitation of “comparing”.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims remain directed toward an abstract idea.  
Claim 1 does not include additional elements that are enough to amount to significantly more than the judicial exception because:
“collecting a biological sample from the mammal…”, i.e. broadly collecting a blood sample, is considered to be a well-understood, routine, conventional activity.  See MPEP 2106.05(d)(I).
“obtaining an optical thermal denaturation profile of the biological sample” is considered to be a well-understood, routine, conventional activity similar to “determining the level of a biomarker in blood by any means” or “analyzing DNA 
“diagnosing the pathology” amounts to adding the words “apply it (or an equivalent” with the judicial exception.  See MPEP 2106.05(I)(A).
Therefore, claim 1 is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2011/0301860 to Chaires et al. (herein Chaires) in view of United States Patent Application Publication US 2015/0316480 to Seidel et al. (herein Seidel), both of which are cited on the 05 July 2019 IDS. 
Regarding claim 1, Chaires teaches systems and methods for transforming a easily obtainable bodily fluid such as blood, plasma, and spinal fluid into signature differential scanning calorimetry (DSC) thermograms that may be used to correlate with a specific inflammatory disease (see Abstract) which reads on “a method for diagnosing a pathology in a mammal in need thereof” as recited in the instant claim. Chaires teaches a signature thermogram which denotes a protein composition pattern for a sample obtained from a subject (see [0054]) and that DSC plasma thermograms provide a measurement that may be used to assess concentration and confirmations of dominant constituents of blood plasma or serum (see [0060]) which reads on “collecting a biological sample from the mammal, the biological sample comprising a protein mixture, the biological sample being selected from the group consisting of blood, blood plasma, and blood serum” as recited in the instant claim. The basis of the technology of Chaires is a temperature-induced denaturation profile of the milieu of proteins within the blood plasma measured by DSC (see [0060]) which reads on “obtaining [a] … thermal denaturation profile of the biologic sample” as recited in the instant claim and using the profiles as indicator for disease states (see [0060]) which reads on “diagnosing the pathology” as recited in the instant claim. Furthermore, Chaires teaches comparing a test sample DSC thermogram data set to a reference DSC thermogram data set to determine if the test sample correlates to a specific inflammatory disease which reads on “comparing 
Chaires fails to teach obtaining or comparing optical thermal denaturation profiles as recited in the instant claim. 
Seidel teaches a system and method for thermo-optical measurements in a droplet of aqueous solution comprising particles of interest (see Abstract) wherein such particles are bio molecules such as peptides, proteins, amino acids, etc. (see [0049]) found in blood (see [0095]) and wherein the thermo-optical characterization is based on thermal denaturation (see [0048]). Seidel teaches preferably an infrared laser is focused into the center of a droplet wherein the resultant thermophoretic molecule depletion is monitored via fluorescence (see [0081]). Fig. 5 shows curves produced by plotting fluorescence vs time (correlating to temperature of droplet) of droplets (see [0087-0088]). Seidel teaches particles of interested can be marked or labeled with a fluorophore, a fluorescent dye, protein or quantum dot (see {0013]). Seidel teaches fluorescence excitation is achieved by LED or laser that emits light at a wavelength between 260 nm and 800 nm and that droplets can be assessed sequentially (see [0062]) and that multiple thermophoretic binding assays can be performed (see [0082]). 
Chaires and Seidel are analogous in the field of thermophoresis of blood samples. Therefore, it would have been obvious to one of ordinary skill in the art to replace the method of obtaining a denaturation profile of Chaires to the differential scanning fluorimetry (DSF) method as described by Seidel for the benefit of a more efficient and/or effective and/or faster technique for thermophoresis measurements as well as allowing for thermophoresis measurements of samples in very small volumes (see [007-0008] of Seidel). 

Regarding claim 2, Chaires and Seidel teach all the limitations of claim 1 above. 


Regarding claim 3, Chaires and Seidel teach all the limitations of claim 1 above.
As mentioned above, Charles in view Seidel teaches preferably an infrared laser is focused into the center of a droplet wherein the resultant thermophoretic molecule depletion is monitored via fluorescence (see [0081] of Seidel) which reads on “wherein the biological sample is depleted of at least one abundant protein of the biological sample, before obtaining the optical thermal denaturation profile of the biological sample” as recited in the instant claim. 

Regarding claim 4, Chaires and Seidel teach all the limitations of claim 1 above.
Chaires teaches identifying a biological fluid having an attribute of at least one neoplastic disease (see [0068]) wherein neoplastic disease refers to brain cancer (see [0050-0051]) which reads on “wherein the pathology is brain disease” as recited in the instant claim. 

Regarding claim 5, Chaires and Seidel teach all the limitations of claim 1 above.
As mentioned above, Charles in view of Seidel teaches preferably an infrared laser is focused into the center of a droplet (i.e. biological sample) wherein the resultant thermophoretic molecule depletion is monitored via fluorescence (see [0081] of Seidel) and fluorescence excitation is achieved by LED or laser that emits light at a wavelength between 260 nm and 800 nm (see [0062] of Seidel) which reads on “wherein the optical thermal denaturation profile is obtained by an optical method selected 

Regarding claim 6, Chaires and Seidel teach all the limitations of claim 1 above.
	As mentioned above, Charles in view of Seidel teaches particles of interested can be marked or labeled with a fluorophore, a fluorescent dye, protein or quantum dot (see [0013] of Seidel) which reads on “wherein at least one fluorescent probe is added to the biological sample before obtaining the optical thermal denaturation profile of the biological sample” as recited in the instant claim. 

	Regarding claims 7 and 8, Chaires and Seidel teach all the limitations of claim 1 above.
	As mentioned above, Charles in view of Seidel teaches fluorescence excitation is achieved by LED or laser that emits light at a wavelength between 260 nm and 800 nm (see [0062] of Seidel) and that droplets can be assessed sequentially (see [0062] of Seidel) and that multiple thermophoretic binding assays can be performed (see [0082] of Seidel) which teaches Charles in view of Seidel would be capable of performing a method step of obtaining an optical thermal denaturation profile for a first specific wavelength followed by a method stop of obtaining an optical thermal denaturation profile for a second specific wavelength as recited in the instant claims. 

	Regarding claim 9, Chaires and Seidel teach all the limitations of claim 7 above.
As mentioned above, Charles in view of Seidel teaches fluorescence excitation is achieved by LED or laser that emits light at a wavelength between 260 nm and 800 nm (see [0062] of Seidel) which reads on “wherein the first and/or the second specific wavelength is/are approximately of 330 and/or 350 nm” as recited in the instant claim. 

claim 10, Chaires and Seidel teach all the limitations of claim 5 above.
As mentioned above, Charles in view of Seidel teaches fluorescence excitation is achieved by LED or laser that emits light at a wavelength between 260 nm and 800 nm (see [0062] of Seidel) and that droplets can be assessed sequentially (see [0062] of Seidel), that multiple thermophoretic binding assays can be performed (see [0082] of Seidel), and Fig. 5 shows curves produced by plotting fluorescence vs time (correlating to temperature of droplet) of droplets (see [0087-0088] of Seidel)  which reads on “wherein the optical thermal denaturation profile is a linear or non-linear combination of a plurality of optical thermal denaturation profiles obtained using various wavelengths and/or various optical methods” as recited in the instant claim. 

Regarding claims 11 and 12, Chaires and Seidel teach all the limitations of claim 1 above.
Chaires in view of Seidel teaches a computing system having software configured to align spatial distance similarities and shape correlation similarities between the test sample thermogram data set and a reference thermogram data set wherein the reference data set is generated from values obtained from healthy individuals (control group) or non-healthy individuals meaning they have a particular inflammatory disease or condition wherein simulations of diseased and healthy status is used in a database as a positive (associated with disease) or negative reference (not associated with disease) (see [0062] of Chaires) which reads on “[t]he method … further comprising providing a database, the database comprising a plurality of optical thermal denaturation reference profiles”  and “wherein the optical thermal denaturation profiles are obtained by: collecting biological samples from a plurality of healthy mammals and/or mammals for which a pathology has been diagnosed; and obtaining optical thermal denaturation reference profiles from the biological sample” as recited in the instant claims. 

Regarding claim 13 and 20, Chaires and Seidel teach all the limitations of claim 1 above.


Regarding claim 14, Chaires and Seidel teach all the limitations of claim 13 above.
Chaires in view of Seidel teaches thermograms can be used to determine the inflammatory status of the subject, disease progression, or efficacy of a therapy monitored over time (see [0067] of Chaires) which reads on “wherein a degree of evolution of the pathology is deducted from a variation between the optical denaturation profile obtained from the mammal in need thereof and the optical thermal denaturation reference profile or profiles from mammal or mammals for the which the pathology was diagnosed” as recited in the instant claim. 

Regarding independent claim 15, Chaires teaches systems for transforming a easily obtainable bodily fluid such as blood, plasma, and spinal fluid into signature differential scanning calorimetry (DSC) 
Chaires fails to teach obtaining or comparing optical thermal denaturation profiles as recited in the instant claim. 
Seidel teaches a system and method for thermo-optical measurements in a droplet of aqueous solution comprising particles of interest (see Abstract) wherein such particles are bio molecules such as peptides, proteins, amino acids, etc. (see [0049]) found in blood (see [0095]) and wherein the thermo-optical characterization is based on thermal denaturation (see [0048]). Seidel teaches preferably an infrared laser is focused into the center of a droplet wherein the resultant thermophoretic molecule depletion is monitored via fluorescence (see [0081]). Fig. 5 shows curves produced by plotting 
Chaires and Seidel are analogous in the field of thermophoresis of blood samples. Therefore, it would have been obvious to one of ordinary skill in the art to replace the method of obtaining a denaturation profile of Chaires to the differential scanning fluorimetry (DSF) method as described by Seidel for the benefit of a more efficient and/or effective and/or faster technique for thermophoresis measurements as well as allowing for thermophoresis measurements of samples in very small volumes (see [007-0008] of Seidel). 

Regarding claim 16, Chaires and Seidel teach all the limitations of claim 4 above.
Chaires teaches the term “inflammatory disease” includes autoimmune diseases (see [0042]) and the term “autoimmune diseases” includes multiple sclerosis (MS) which reads on “neurogenerative disease” as recited in the instant claim. 
	
	Regarding claim 17, Chaires and Seidel teach all the limitations of claim 4 above.
Chaires teaches identifying a biological fluid having an attribute of at least one neoplastic disease (see [0068]) wherein neoplastic disease refers to brain cancer (see [0050-0051]).

Regarding claim 18, Chaires and Seidel teach all the limitations of claim 5 above.
As mentioned above, Chaires in view of Seidel teach differential scanning fluorimetry (see [0013], [0048], [0062], [0095], [0081-0082], and [0087-0088] of Seidel. 

Regarding claim 19, Chaires and Seidel teach all the limitations of claim 8 above.
As mentioned above, Charles in view of Seidel teaches fluorescence excitation is achieved by LED or laser that emits light at a wavelength between 260 nm and 800 nm (see [0062] of Seidel) which reads on “wherein the first and/or the second specific wavelength is/are approximately of 330 and/or 350 nm” as recited in the instant claim. 

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        


/CHRISTINE T MUI/Primary Examiner, Art Unit 1797